Opinion issued June 24, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-01013-CR
———————————
Dontriece fabian Missouri, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 174th District Court  
Harris County, Texas

Trial Court Case No. 1164246
 

MEMORANDUM OPINION 
Appellant, Dontriece Fabian
Missouri, without an agreed punishment
recommendation from the State, pleaded guilty to the offense of aggravated
robbery.  The trial court ordered a
presentence investigation and, after a punishment hearing, sentenced him to
confinement for five years.  
We affirm.
          Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error, the appeal is without merit and is frivolous, and the appeal
must be dismissed or affirmed.  See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, (1967). The brief meets
the requirements of Anders by presenting a professional evaluation of
the record and detailing why there are no arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400; see
also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel
represents that she has served a copy of the brief on appellant and advised him
of his right to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney counsel must immediately send appellant
the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy
of that notice with the Clerk of this Court.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).




[1]           Appointed counsel still has
a duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).